Johnson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel that the merchandise covered by the instant appeal for reappraisement consists of licorice tid bits exported from England.
IT IS FURTHER STIPULATED AND AGREED that on or about the date of exportation there was no foreign, export or United States value, as those terms are defined in Section 402 (c) (d) or (e) respectively of the Tariff Act of 1930, as amended, for such or similar merchandise and that the cost of production as defined in subdivision (f) of said Section 402 was 102 shillings 6 pence per cwt.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was 102 shillings 6 pence per hundredweight. (English currency.)
Judgment will be entered accordingly.